EXHIBIT 21: SUBSIDIARIESTHE COMPANY , a Vermont Corporation BALEEN ASSOCIATES Inc., a Florida Corporation BAYSHORE LANDING, LLC, a Florida Limited Liability BAYSHORE RAWBAR, LLC, a Florida Limited Liability BAYSHORE RESTAURANT, LLC, a Florida Limited Liability CII SPA, LLC, a Florida Limited Liability COURTLAND BAYSHORE RAWBAR, LLC, a Florida Limited Liability COURTLAND BAYSHORE RESTAURANT, LLC, a Florida Limited Liability Company COURTLAND HOUSTON, INC., a Florida Corporation COURTLAND INVESTMENTS, INC., a Delaware Corporation GROVE ISLE ASSOCIATES, LTD., a Florida Limited Partnership GROVE ISLE CLUB, INC., a Florida Corporation GROVE ISLE INVESTMENTS, INC., a Florida Corporation GROVE ISLE MARINA, INC., a Florida Corporation GROVE ISLE YACHT CLUB ASSOCIATES, a Florida Joint Venture GROVE SPA, LLC, a Florida Limited Liability HMG BAYSHORE, LLC, a Florida Limited Liability Company SOUTH BAYSHORE ASSOCIATES, a Florida Joint Venture
